DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second roller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 4,282,704) in view of Doyle (US 2,578,880).

Regarding claim 19, Stevens discloses in figs. 1-3 and col. 3, ll. 16-44:
A method of cutting vegetation comprising: 
(a) cutting vegetation with a rotary cutter having a deck 13 and a bi-fold door 41 covering an open front portion the deck, the bi-fold door including a front impact member 75 along a front edge of the bi-fold door; 
(b) contacting the front impact member with a tree; and 
(c) simultaneously with step (b), continuing to move the rotary cutter toward the tree, thereby causing the bi-fold door to retract by pivoting on two or less axes 43, 57 so that the tree is received in the open front portion of the deck and cut by one or more filaments 25 of the rotary cutter.
While Steven discloses the rotary cutter as having filaments instead of blades, Doyle teaches a similar rotary cutter also having a deck, but further includes blade(s) 21, 21a (figs. 1, 2 and 4), as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary cutter using filaments of Stevens 

Regarding claim 20, the combination of Stevens and Doyle discloses:
The method of claim 19, does not disclose further comprising, after step (c), repositioning the bi- fold door 41 to a closed position via gravity.
However, Doyle teaches a similar pivoting door 16 wherein, after opening by pivoting upward, the door repositions to a closed position via gravity (col. 2, ln. 53 – col. 3, ln. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Stevens and Doyle to include the step of repositioning the door to a closed position via gravity as taught by Doyle since the step was old and known in the art and one of ordinary skill would have recognized that applying the known technique would have the yielded predictable result of closing the door.

Regarding claim 21, the combination of Stevens and Doyle discloses:
The method of claim 19, wherein the pivoting of step (c) comprises pivoting the bi-fold door 41 about one axis 43 (Stevens, fig. 3 and col. 2, ll. 37-43).

Regarding claim 22, the combination of Stevens and Doyle discloses:
The method of claim 21, wherein the pivoting of step (c) the bi-fold door 41 about one axis comprises moving the rotary cutter in a downward motion such that the tree imparts an upward force on the bi-fold door, causing the bi-fold door to pivot about the one axis (Stevens, col. 3, ll. 16-44).


Regarding claim 23, the combination of Stevens and Doyle discloses:
The method of claim 19, wherein the pivoting of step (c) comprises pivoting the bi-fold door 41 about two axes such that a first cover 55 of the bi-fold door pivots about a first hinge 57 in a first direction, and a second cover 53 of the bi-fold door pivots about a second hinge 43 in a second direction opposite to the first direction.

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3.797,213 to Sadow, Jr. et al. shows a hinged deck cover in fig. 10. US Patent 5,713,191 to Welton shows using a filament-type rotary cutter in a push mower to replace a disc-type rotary cutter in a push mower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 6/10/2021